EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Linda Gont on 5 March 2021.

The application has been amended as follows: 
Claim 55, line 5, please change “first of the housing” to --first of either the housing--.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Regarding claim 42, the prior art of record does not disclose or suggest a tissue collection device adapted to couple with a catheter including a tip portion having a proximal housing and a distal housing adapted to couple and decouple one another through relative rotation, a guidewire lumen defined by a first channel on the proximal housing and a second channel on the distal housing, in combination with the other claimed elements. The prior art of record does not disclose a detachable distal housing wherein a guidewire would be capable of extending therethrough a second channel to guide the device through a body.
Regarding claim 55, the prior art of record does not disclose or suggest a tissue collection device including a housing including a housing proximal and a housing distal end, a plurality of projecting tabs on a first of either the housing proximal end or the housing distal end and a plurality of slots on a second of the housing distal end or the housing proximal end, respectively, in combination with the other claimed elements. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOCELIN C TANNER/Primary Examiner, Art Unit 3771